EXHIBIT 99.1 UNAUDITED RECONCILIATION OF FINANCIAL DATA The following tables present the historical unaudited financial information for the Apollo Operating Group as of and for thethree and six months ended June 30, 2015. The Apollo Operating Group does not report audited or unaudited financial information on a stand-alone basis. Accordingly, the financial data presented herein for the Apollo Operating Group has been reconciled to Apollo Global Management, LLC’s financial statements for the relevant periods. As of June 30, 2015 Total Apollo Operating Group Consolidated VIE & Consolidated Funds Total Total Other (1) Total Apollo Global Management, LLC Consolidated (dollars in thousands) Statement of Financial Data Assets: Cash and cash equivalents $ $ - $ $ Cash and cash equivalents held at consolidated funds - - Restricted cash - - Investments ) Assets of consolidated variable interest entities: Cash and cash equivalents - - Investments, at fair value - ) Other assets - - Carried interest receivable - - Due from affiliates - ) Fixed assets, net - 50 Deferred tax assets - Other assets Goodwill - - Intangible assets, net - - Total Assets $ Liabilities and Shareholders' Equity Liabilities: Accounts payable and accrued expenses $ $ - $ $ Accrued compensation and benefits - - Deferred revenue - - Due to affiliates - Profit sharing payable - - Debt - - Liabilities of consolidated variable interest entities: - Debt, at fair value - ) Other liabilities - ) Due to affiliates - ) - Other liabilities - Total Liabilities Shareholders' Equity: Apollo Global Management, LLC shareholders' Equity: Additional paid in capital - - Accumulated deficit ) ) Appropriated partners' capital - - Accumulated other comprehensive income (loss) Total Apollo Global Management, LLC shareholders' equity ) Non-Controlling Interests in consolidated entities ) Non-Controlling Interests in Apollo Operating Group - - Total Shareholders' Equity ) Total Liabilities and Shareholders' Equity $ (1) Includes eliminations for VIE and Fund consolidation and entities not included in the Apollo Operating Group For The Six Months ended June 30, 2015 Total Apollo Operating Group Consolidated VIE & Consolidated Funds Total Total Other (1) Total Apollo Global Management, LLC Consolidated (dollars in thousands) Statement of Operating Data Revenues: Advisory and transaction fees from affiliates $ $ - $ - $ Management fees from affiliates ) ) Carried interest income from affiliates - - Total Revenues ) ) Expenses: Compensation and benefits: Salary, bonus and benefits - - Equity-based compensation - - Profit sharing expense - - Total Compensation and Benefits - - Interest expense - - General, administrative and other - Professional fees - - Occupancy - - Placement fees - - Depreciation and amortization - Total Expenses OtherIncome: Net gains from investment activities - Net gains from investment activities of consolidated variable interest entities - Income (loss) from equity method investments - ) Interest income (loss) ) Other income, net - - Total Other Income Income (loss) before income tax provision ) Income tax provision ) - ) ) Net Income (Loss) ) Net Income attributable to Non-controlling Interests ) ) - ) Net Income Attributable to Apollo Global Management, LLC $ $ $ ) $ (1) Includes entities not included in the Apollo Operating Group and eliminations for VIE and consolidated funds For The Three Months ended June 30, 2015 Total Apollo Operating Group Consolidated VIE & Consolidated Funds Total Total Other (1) Total Apollo Global Management, LLC Consolidated (dollars in thousands) Statement of Operating Data Revenues: Advisory and transaction fees from affiliates $ $ - $ - $ Management fees from affiliates ) ) Carried interest income from affiliates - - Total Revenues ) ) Expenses: Compensation and benefits: Salary, bonus and benefits - - Equity-based compensation - - Profit sharing expense - - Total Compensation and Benefits - - Interest expense - - General, administrative and other 45 - Professional fees - - Occupancy - - Placement fees - - Depreciation and amortization - Total Expenses 45 OtherIncome: Net gains from Investment activities - Net gains from investment activities of consolidated variable interest entities - Income (loss) from equity method investments - ) Interest income (loss) ) Other income, net - - Total Other Income Income(loss) before income tax provision ) Income tax provision ) - ) ) Net Income (Loss) ) Net Incomeattributable to Non-controlling Interests ) ) - ) Net Income Attributable to Apollo Global Management, LLC $ $ $ ) $ (1) Includes entities not included in the Apollo Operating Group and eliminations for VIE and consolidated funds
